Title: To Thomas Jefferson from Stephen Cathalan, Jr., 11 February 1802
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          
            Sir
            Toulon the 11th. February 1802
          
          James Madison Esqr. Secretary of State, will I hope have been my kind Interpretor near you with my Letter to him of the 29th. Septber. last to Present you my respectfull thanks and deep sense of ever lasting Gratitude, as well as these of my whole family for the favor you have been so Good as to Confer on me in having Confirmed me in the honorable office I held since the year 1790, under the new Denomination of Commercial Agent of the united States at Marseilles & other Parts of it’s Dependencies;—my heart was so much moved, by the honorable Expressions the Secy. of State here employed in his Letter, Inclosing my Commission, by your Direction in my behalf and my Good old Father, that I was then unable to express you, Sir, what I was feeling on Receipt of this emminent favor from you, Confered on me.
          but I would now become guilty, of neglect, even ungratitude, if I should not embrace the favorable opportunity of Commodore Richd. Dale Esqr. chief Commander of the United States Naval Forces in the Mediteranean, ready to Sail from this Road for the U.S. on Board the Frigate President, to renew you direct by this Letter, not only the assurances of my everlasting Gratitude and acknowledgments, but the Promise that I will Continue to the utmost of my Power, to deserve the Confidence you have been So Good as to favor me with, Since, I had the honor of being Personally acquainted with you, Sir, to deffend, Protect, in this District, the Interests of the united States & their Citizens & Property, & to do every thing for the best of the service in my office, begging you to be persuaded, that if in any instance I should act in anything behond or short my Duties, it would be owing to my short habilities or ignorance; but not by any Private motives of Interests or any bad Intention on my Part, asking in such Instance (which I hope however never will be the case) your Indulgence as far as Justice on your Part will admit it.
          Tho’ Commodore Dale does not want my Testimony near you, neither Capn. Js. Barron Commander the President, to Justify the good choice, you have made of them, when appointed by you, Sir, it is however my Duty, to mention you that not only the Diciplin & Good order they kept on Board the President while in this Road or in this arcenal, was admired as well as the Frigate President, by all the chief officers of the French Navy of this Department, (who all did everything in their Power to assist and facilitate the Repairs of this Ship) but also the Constant assiduity of Commodore Dale & Capn. Barron in following the Dayly French Workmen on that Ship, in one of the most severe winter we had experienced in this Climate; attending from the Morning till night, without any interuption, & (this I have been a Witness, in Two voyages to this Place where I have spent 18 days,) without ever Indullging themselves nor any of ther officers being so near Marseilles which none of them have ever been at, to visit it by Land for one or 2 days during an Stay in this sad Place of 60 days; Tho’ I must Confess, I have used all ways and means in my Power to tempt them to Go there, or at Least now to put at an Anchor in that Road, in order I might Receive them there in the manner their Public & private Caracter deserves it from me; there is but few officers of any Nation, but Americans who Constantly & without any such Relaxation, would have so well Performed their Duty; and Commodore Dale has ended by a severe sickness, whereof fortunately he is Just now Recovering.
          I Part then with Sorrow & Regret from them, happy if I have obtained their esteem & Friendship, but they may be assured I will ever Remember of the agreable time I have spent in their Company while my Duty has required to be here near them.
          Till now the Minister of Forreing Relations has not delivered my exequatur or my New Commission, t’is True that being Informed of some difficulties which I was far from expecting, since what I had the honor of mentioning you and to the Secry. of State, I have not asked it directly, but I am now employing some powerfull Friends or Relations near him & the First Consul, (this is the advice also of our Minister Plenipy. at Paris, who Can but employ friendly & verbal wishes for me near the Minister of Foreign Relations, but not act officialy in this peculiar affair in my behalf) and I am making a memorial in my behalf in which I state motives worth their Consideration, for an exception in my favor, since I observe, such exceptions in these about similar cases have very lately taken Place; & I hope at Length to succeed soon;—but in the mean time I continue to be still acknowledged, such, without any Difficulty nor Mollestation, and Commodore Dale is a Witness of it;—I hope, Sir, if you have been informed that such an unexpected Encroachment was then existing, you will have been so Good as to wait till all hopes of Success in my would be lost, before you think to appoint any of the Competitors I may have to fulfill this office, or as long as you observe that the Service of the United States will not suffer for my holding it.—it will be a new obligon. to which I will be indebted to you, and a convincing Proof of your kind Protection and of the Friendship I have been so long time honored with by you, & which is so precious to me & to my Family!
          I have the honor to be with Great Respect Sir Your most obedient humble & Devoted Servant
          
            Stephen Cathalan Junr.
          
        